Citation Nr: 0510852	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  03-35 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs (VA) medical health care system.  


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel











INTRODUCTION

The veteran had active service from September 1952 to 
September 1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2003 by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Mountain Home, Tennessee.


FINDINGS OF FACT

1.  The veteran does not have a compensable service-connected 
disability and his annual income exceeds VA's means test 
threshold; he is in priority group 8.

2.  The veteran's application for enrollment in the VA health 
care system was received after January 17, 2003.


CONCLUSION OF LAW

The appellant has not met the basic eligibility requirements 
for enrollment in the VA medical health care system.  38 
C.F.R. § 17.36 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a veteran must be enrolled in the VA health care 
system as a condition for receiving medical benefits.  38 
C.F.R. § 17.36 (a) (2004).  The Secretary determines which 
categories of veterans are eligible to be enrolled, based on 
enumerated priorities, with nonservice-connected veterans 
assigned the lowest priority, category 8.  38 C.F.R. § 17.36 
(b) (2004).  Beginning January 17, 2003, VA will enroll all 
priority categories of veterans except those veterans in 
priority category 8 who were not in an enrolled status on 
January 17, 2003.  38 C.F.R. §17.36 (c) (2004).  A veteran 
may apply to be enrolled in the VA health care system at any 
time; however, the veteran who wishes to be enrolled must 
apply by submitting a completed VA application for health 
benefits to a VA medical facility. 38 C.F.R. § 17.36(d) 
(2004).

In this case, the veteran's application for enrollment in 
VA's health care system was received on August 19, 2003.  
Based on his status as a nonservice-connected veteran and the 
financial information provided, he was assigned to priority 
group 8.  

The veteran does not disagree with the date of receipt of his 
application, or his assignment to priority group 8.  Rather, 
he argues that he is being denied benefits solely due to 
excess income, and it is fundamentally unfair to deny him 
benefits due to his reported income.  He explained that both 
he and his wife have been frugal and that they properly and 
carefully saved for retirement and potential long-term health 
care needs.  He urged that to deny him health care benefits 
because of this would be unfair, and that it is in essence 
penalizing him for doing the right thing by planning for his 
future needs.  

The veteran is seeking access to VA's healthcare system for 
the purpose of health care.  Unfortunately, due to VA's 
limited resources, the Secretary has chosen to restrict 
enrollment to veteran's in priority group 8 not already 
enrolled as of January 17, 2003.  The veteran's application 
was received subsequent to this date, and as a category 8 
veteran he is ineligible for enrollment under the applicable 
regulation.  As the law and not the evidence of record is 
dispositive in this case, the claim must be denied because of 
the lack of legal entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 429-30 (1994).

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) which eliminated the concept of a well-
grounded claim, and redefined the obligations of VA with 
respect to the duty to assist claimants in the development of 
their claims.  However, the VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  Circumstances in which VA will refrain 
from or discontinue providing assistance in obtaining 
evidence include, but are not limited to the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R § 3.159(d).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001).  In this 
case, because of the lack of legal entitlement, the Board 
finds that VCAA does not apply.  See VAOPGCPREC 5-04.


ORDER

Eligibility for enrollment in the VA medical health care 
system is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


